DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 5/9/2022, and any subsequent filings.
Notations “C_L_”; “Pg”; and “Pr” are used to indicate column_line_, page, and paragraph, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 1-15 were restricted. Claims 10-15 are elected. Claims 1-9 are withdrawn. Claims 10-17 stand rejected. Claims 1-17 are pending.

Response to Arguments
Applicant points towards the original disclosure, Pr 17, 18, 20, and 21 for providing support for the amendments made to claim 10. The Examiner respectfully disagrees that the passages cited contain support for the amended claims. However, upon further inspection, Pr. 26 recites: 
Spacer films of the present invention can be formed from, for example, perfluoroalkoxy polymer (PFA), high density polyethylene (HDPE), polyvinylidene fluoride (PVDR), polypropylene, polyethylene terephthalate (PET), polysulfone, polytetrafluoroethylene (PTFE), ultra-high-molecular-weight polyethylene (UHMWPE), polyethylene (PE), polyamide (e.g., nylon), polycarbonate, and polyimide.
As such, the Examiner interprets that the spacer that is made of one of the materials recited in Pr. 26 above, is considered a film. 

Applicant’s arguments, see Arguments/Remarks, filed 5/9/2022, with respect to claim objections have been fully considered and are persuasive.  The claim objections of claims 16 and 17 has been withdrawn. 

Applicant's arguments filed Arguments/Remarks have been fully considered but they are not persuasive. Applicant argues on Pg 7 Pr 1 that “the spacer of Hansen is not a film” and that it does not contain the recited unlaminated thickness laminated to a filtration membrane. The Examiner respectfully disagrees. 
Although the claims are amended to recite the spacer is a film, the original disclosure does not provide any indication on what a spacer film is defined to be. Applicant’s original disclosure Pr. 26 does however indicate that the spacer film can be made from a number of polymers, such as polypropylene. Thus, Hansen’s spacer that is made of the same polymer may be considered a film. 

Applicant argues claims 14 and 17 on Pg 7-8, specifically that it would not have been obvious to obtain the apparatus of claim 10. The Examiner respectfully disagrees, as the arguments are dependent upon claim 10, and therefore the rejection is maintained for the same reasons set forth in claim 10.

Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US2016/0339391; hereinafter “Hansen”) in view of Leonard (US3,757,955), and further in view of Dinter (DE3931451; machine translation has been provided and claim mapped to).
Applicant’s claims are directed towards an apparatus.
Regarding claims 10-13, 15-16; Hansen discloses a filter, comprising: 
a housing (See Hansen Fig. 4; assembled filtration module, the module would be placed within a housing unit. Fig. 10; Pr. 148; membrane bioreactor (MBR) using the filtration module.);
a filtration membrane (See Hansen Fig. 2a; Pr 129; filtration membrane 9); and
at least one spacer adjacent to the filtration membrane (See Hansen Fig. 1-2a; Pr 123-124; the spacer 2 has a membrane 9 attached to the spacer. The attached membrane is considered adjacent to the spacer, as they are placed upon the opposite sides 7 and 8 of the permeate channels.), wherein the spacer is a film having perforations substantially located in a central region (See Hansen Fig. 1; Pr. 123; spacer 2 in filtration module 1 with perforations 3. Pr. 126; spacer 2 may be an extruded spacer of a thermoplastic polymer, such as polypropylene. Applicant’s original disclosure Pr. 26 further indicates that the spacer film can be made from a number of polymers, such as polypropylene. Thus, Hansen’s spacer that is made of the same polymer may be considered a film.) and at least two unperforated regions located on opposing edges of the film, wherein the unperforated regions are laminated to the filtration membrane (See Hansen Fig. 1; Pr. 129; weld zone 14 has zones 14a and 14b, which circumscribes the membrane 9. The welding zone may be laminating the membrane to the spacer). 
Hansen does not disclose the filtration membrane and at least one spacer are pleated or rolled about a core within the housing; and the spacer comprising a film having an unlaminated thickness of from 20 µm to about 180 µm. 
However, Hansen is further in the field of microfiltration units for treating waste water (See Hansen abstract, Pr. 1), and indicates the permeate channels may be pleated sheets (See Hansen Pr. 21; the permeate channels may be pleated sheets). 
Leonard relates to the prior art by disclosing a filter having a plurality of layers to form a semipermeable membrane that is permeable to water and while being impermeable to waste products (See Leonard C5L28-38). Leonard further discloses membrane 10 that is arranged on a backing 18/80 and spacer 22, additionally, the backing 18/80 are folded or pleated into a plurality of uniformly dimensioned segments (See Leonard C3L19-25, C3L30-38, C6L13-42; Fig. 3, 10-15, 22; membrane 10 and spacer 22 are on the respective backings 18, 80 assembled in similar manner. C5L44-61; item 18 is also referred to as a folded stiffener). The spacer for defining the flow of channels in the folded or pleated layers of the semipermeable membrane can be sandwiched between the semipermeable membrane and the folded stiffener. Such a union of backing 18 and spacer 22 into a single or laminated piece provides greater ease of assembly of the device in this application and a substantial cost savings (See Leonard C5L67-C6L3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Hansen’s waste water filtration membrane that utilizes spacers, with Leonard’s filtration membrane that also utilizes spacers, and incorporate it with the spacer that is pleated about a core of the housing (See Leonard C3L19-25, C3L30-38, C6L13-42; Fig. 3, 10-15, 22; membrane 10 and spacer 22 are on the respective backings 18, 80 assembled in similar manner. C5L44-61; item 18 is also referred to as a folded stiffener); since Leonard indicates that a pleated material with the union of a backing/stiffener with a spacer that is, which also contains a membrane material located on it, provides a greater ease of assembly of the device in this application and a substantial cost savings (See Leonard C5L67-C6L3).
The modified combination of Hansen and Leonard and further does not disclose the spacer comprising a film having an unlaminated thickness of from 20 µm to about 180 µm.
However, the modified combination indicates that a strong folded membrane is desired (See Leonard C8L55-63; strength of the folding composite is desirable during its folded operative configuration).
Dinter relates to the prior art by disclosing a composite body that contains a number of stacked, pressed together plastic films or pressing perforated laminates (See Dinter Pr. 1, 12). Dinter Fig. 1-5 discloses a composite body 1 that contains flat plates made from a number of thin plastic films 5’, 5’’, 5’’’ and laminates 2’, 2”, 2’’’ (See Dinter Pr. 30, 36), where each of the individual film layers of the press laminate forming the composite body have a thickness in the range from 40 to 200 µm (See Dinter Pr. 49). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s filtration membrane that contains a pleated structure, with Dinter’s composite body that contains plastic film laminate pieces that contain a thickness of 40 to 200 µm (See Dinter Pr. 49); since the combination indicates a desire to have a membrane providing a strong configuration, while Dinter indicates that the multilayered composite body provides a stable composite body that has a mechanically high-strength, rigid composite body that is also light weight (See Dinter Pr. 9).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 11: The filter of claim 10, wherein the unperforated regions of the film are bonded to the housing (See Hansen Fig. 1,10; the welded portions 14a/b that circumscribe the membrane 9 are stacked together to form the filtration module 1).
Claim 12: The filter of claim 10, wherein the at least one spacer laminated to the filtration membrane prevents shrinkage of the filtration membrane during operation (See Leonard C5L44-47; the stiffener/backing 18 has a spacer 22 that is placed between the stiffener and semipermeable membrane. Folded stiffener is further employed for rigidifying the folded or pleated layers of the semipermeable membrane.).
Claim 13: The filter of claim 10, wherein the film comprises perfluoroalkoxy polymer, polyethylene, polyvinylidene fluoride, polypropylene, polyethylene terephthalate, polysulfone, polytetrafluoroethylene, polyamide, polycarbonate, or polyimide (See Hansen Pr. 68, 71; spacer comprises polypropylene. Pr. 51; spacer may be made of polypropylene, polyethylene, polyethylene terephthalate (PET), polysulfone (PSU)).
Claim 15: The filter element of claim 10, wherein the filtration membrane comprises perfluoroalkoxy polymer, polyethylene, polyvinylidene fluoride, polypropylene, polyethylene terephthalate, polysulfone, polytetrafluoroethylene, polyamide, polycarbonate, or polyimide (See Hansen claim 4; Pr. 55; filtration membrane comprises polyvinylidene fluoride (PVDF), polypropylene (PP), polyethylene terephthalate (PET)).
Claim 16: The filter element of claim 10, wherein the film has an unlaminated thickness of from about 30 μm to about 55 μm plastic film laminate pieces that contain a thickness of 40 to 200 µm (See Dinter Pr. 49).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US2016/0339391; hereinafter “Hansen”) in view of Leonard (US3,757,955), and further in view of Dinter (DE3931451; machine translation has been provided and claim mapped to) as applied to claim 10 above, and further in view of Roseman (NPL Thinking outside of the tube).
Applicant’s claims are directed towards an apparatus.
Regarding claim 14; the combination of Hansen, Leonard, and Dinter discloses the filter element of claim 10 (See combination supra). 
The combination does not disclose wherein the film comprises perfluoroalkoxy polymer.
However, the combination indicates that the spacer utilizes polyethylene in its construction to impart suitable flexibility to the spacer, and further uses the spacer within blood filtration (See Leonard C3L3-7, C3L12-18; utilized in human circulatory system). The arrangement further finds special advantage for use with membranes made of porous hydrophobic film such as polytetrafluoroethylene (Leonard C9L15-18). 
Roseman relates to the prior art by disclosing types of plastic tubing utilized within the water industry, and further indicates the benefits of the material utilized (See Roseman Pg1). Roseman indicates that perfluoroalkoxy-polymer (PFA) is generally utilized in high purity applications where contamination cannot be compromised (See Roseman Pg1; PFA tubing).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s filtering system that is utilized in the human circulatory system to enable extracorporeal oxygenation of blood, with a perfluoroalkoxy polymer since Roseman indicates that although PFA contains similar characteristics to polytetrafluoroethylene (PTFE) where it is used in filtration media, the PFA is generally used in high purity applications where contamination cannot be compromised (i.e. utilized within human circulatory system involving blood) (See Roseman Pg1; PFA tubing).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US2016/0339391; hereinafter “Hansen”) in view of Leonard (US3,757,955), and further in view of Dinter (DE3931451; machine translation has been provided and claim mapped to), as applied to claim 10 above, and further in view of Narita et al. (US2016/0136572; hereinafter “Narita”) and Yamato (US2015/0306539).
Applicant’s claims are directed towards an apparatus.
Regarding claim 17; the combination of Hansen, Leonard, and Dinter discloses the filter element of claim 10 (See combination supra). The combination does not disclose wherein, the central region of the film has a thickness and the unperforated edges of the film have a thickness, and wherein prior to lamination, the thickness of the central region is less than the thickness of the unperforated edges.
Narita relates to the prior arty by disclosing a multilayered separation laminate (See Narita Pr. 3, 27; abstract), where there is a composite film 10 that is formed by laminating a porous support 4 with an acid gas separation facilitated transport film 5; where the porous support contains a porous film 2 and an auxiliary support film 3. Prior to lamination, the thickness of the porous support 4, containing the porous film 2 and auxiliary support film 3, are lower than the total thickness of  where the layers are sealed with sealing unit 7 (See Narita Pr. 64-65; Fig. 1A-B; sealing unit 7 contains a thickness that is different than the thickness of the thickness of the central region of porous support 4.). 
Yamato relates to the prior art by disclosing a microporous laminated membranes (See Yamato Pr. 1; abstract), and indicates that it is difficult for a multilayer assembly to have a production method that requires much time and effort, contains inferior gas permeability because the porous sheet and non-woven fabric are bonded through the hot-melt adhesive (See Yamato Pr. 15-16). However, Yamato indicates that a typical multilayer microporous membrane has an uneven surface, and that providing a microporous laminated membrane that contains a highly smooth surface (i.e. not uneven), along with excellent gas permeability, flexible, does not suffer from pinhole, and can be handled and processed satisfactorily allows for the multilayer filter to avoid the aforementioned difficulties of production and inferior gas permeability (See Yamato Pr. 16, 17).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s filter element with Narita’s multilayered separation laminate containing a central region thickness that is less than the outer region (See Narita Pr. 64-65; Fig. 1A-B), since Yamato indicates that providing a microporous laminated membrane that contains a highly smooth surface, along with excellent gas permeability, flexible, does not suffer from pinhole, and can be handled and processed satisfactorily allows for the multilayer filter to avoid the aforementioned difficulties of production and inferior gas permeability (See Yamato Pr. 16, 17).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yamato (US2015/0306539) – microporous laminated membrane and method of producing
Bikson (US4826599) – composite membranes and their manufacture process.
Sawada (US4834881) – spiral wound membrane that has a spacer
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779      

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779